Sedgwick, J.,
dissenting.
I think that the supervisors of the district in determining the benefits received by any person or corporation should consider all the equities arising in favor of the person whose benefits they are determining, and the courts ■should do the same on appeal. The benefits to the railroad company by the improvements of the district should be determined by considering the improvements made by the railroad company itself, and the company should be held liable only for the additional benefit caused by the district improvements, as expressed in the dissenting opinion of Mr. Justice Letton. I cannot agree to the rule expressed in the eighth paragraph of the syllabus.